Jenkins, J.
1. This court is without authority to entertain an objection to the sufficiency of the approval of the grounds of the amendment to a motion for a new trial, when it does not appear that such objection was raised and insisted upon before the trial judge at the time the motion was entertained by him. Ga. L. 1911, p. 150, see. 3.
2. On the trial of a claim interposed to a levy on certain cotton, it was error to reject evidence offered for the purpose of showing that the defendant in fi. fa., in selling the cotton to the claimant, was acting solely as the delegated agent of his landlord, in whom title lay. Such testimony was relevant as a part of the history of the transaction showing title in the claimant, and was not to be rejected as tending to show title in a stranger to the record. Tuttle v. Exchange Bank,. 90 Ga. 653 (16 S. E. 955); Carter v. Brown, 4 Ga. App. 238 (61 S. E. 142).

Judgment reversed.


Wade,. O. J., and Luke, J., concur.